Exhibit 10.7




AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT
This Amendment No. 1 to Forbearance Agreement, dated as of June 12, 2020 (this
“Agreement”) is among ENDOLOGIX, INC., a Delaware corporation (the “Borrower”),
the Lenders party to this Agreement, and DEERFIELD PRIVATE DESIGN FUND IV, L.P.,
as agent (in such capacity, “Agent”), and amends that certain Forbearance
Agreement and Amendment to Facility Agreement, dated as of May 26, 2020 (the
“Forbearance Agreement”), by and among the Borrower, the Agent and the Lenders
party thereto.
RECITALS
WHEREAS, Borrower, the Lenders from time to time party thereto and the Agent are
parties to that certain Amended and Restated Facility Agreement dated as of
August 9, 2018 (as amended, supplemented, restated or otherwise modified from
time to time, the “Facility Agreement”; unless otherwise defined herein,
capitalized terms used herein that are not otherwise defined herein shall have
the respective meanings assigned to such terms in the Facility Agreement or the
Forbearance Agreement, as applicable);
WHEREAS, Borrower, the Lenders party thereto and the Agent are parties to the
Forbearance Agreement, pursuant to which the Lenders party thereto and the Agent
agreed to forbear from exercising certain default-related rights and remedies
against Borrower and the other Loan Parties with respect to the Specified
Defaults during the Forbearance Period;
WHEREAS, the Borrower has requested that the Required Lenders and the Agent
agree to amend the Forbearance Agreement to extend the Forbearance Period set
forth therein; and
WHEREAS, the Lenders party hereto (each, a “Lender Party”) and the Agent are
willing to agree to such amendment on terms and subject to conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
SECTION 1.Amendment. Subject to the satisfaction of the conditions set forth in
Section 3 hereof, the Forbearance Agreement is amended as follows:
1.1    Section 3(a) of the Forbearance Agreement is hereby amended by replacing
the reference to “June 15, 2020” set forth therein with “June 30, 2020”.
1.2    Section 5 of the Forbearance Agreement is hereby amended by adding the
following Milestones to the end of subsection (c) thereof:
“(iv)    no later than June 16, 2020, the Borrower shall deliver to the Agent a
draft of a restructuring support agreement, along with a long-form term sheet
(collectively, the “RSA”), describing the terms and conditions of a
restructuring transaction to be consummated through a Chapter 11 proceeding of
the Loan Parties (the “Chapter 11 Proceeding”), to be entered into among the
Borrower, the other Loan Parties, the Lenders and the Agent;
(v)    no later than June 18, 2020, the Borrower shall deliver to the Agent a
draft plan of reorganization for the Chapter 11 Proceeding (the “Plan”);





--------------------------------------------------------------------------------

Exhibit 10.7


(vi)    no later than June 19, 2020, the Borrower shall deliver to the Agent
drafts of a key employee incentive program (“KEIP”) and/or key employee
retention program (“KERP”) to be implemented in connection with the Chapter 11
Proceeding, including without limitation relevant performance metrics and
comparisons of the proposed KEIP and/or KERP to programs adopted and approved in
similar Chapter 11 proceedings;
(vii)    no later than June 19, 2020, the Borrower shall deliver to the Agent a
draft of a disclosure statement (the “Disclosure Statement”) for the Chapter 11
Proceeding;
(viii)    no later than June 22, 2020, the Borrower shall deliver to the Agent
drafts of customary “first-day” filings for the Chapter 11 Proceeding (the
“First Day Filings”);”
1.3    Section 5 of the Forbearance Agreement is hereby amended by adding a new
subsections (f) thereto that reads in its entirety as follows:
“(f)    Independent Director. The Company shall cause an individual designated
by the Agent from time to time to be appointed to the Board of Directors of the
Company at all times, with reasonable and customary compensation and
indemnification arrangements satisfactory to the Agent. Such director shall
serve on any committees coordinating or implementing the restructuring,
including, without limitation, the drafting and approval of the RSA, the Plan ,
the Disclosure Statement, the First Day Filings and the KEIP and/or KERP. Such
director shall not be removed or replaced without the prior written consent of
the Required Lenders. The Borrower agrees that, in connection with exercising
its rights hereunder, the Agent may share confidential information with any
prospective director as long as the Agent informs such individual of the
confidential nature of such information and such individual agrees to preserve
the confidentiality thereof on terms substantially consistent with the
Non-Disclosure Agreement, dated April 6, 2020, among Deerfield Management
Company, L.P. and the Borrower.”
SECTION 2.No Other Amendments or Waivers.
The Forbearance Agreement (as amended hereby), and the terms and provisions
hereof and thereof, constitute the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes any and all prior or
contemporaneous amendments relating to the subject matter hereof. Except for the
forbearance expressly set forth in Section 3 of the Forbearance Agreement (as
amended hereby), the Facility Agreement shall remain unchanged and in full force
and effect. Except as expressly set forth in Section 3 of the Forbearance
Agreement (as amended hereby), the execution, delivery, and performance of this
Agreement shall not operate as a waiver of or as an amendment of, any right,
power, or remedy of Agent or the Lenders party thereto under the Facility
Agreement or any of the other Loan Documents as in effect prior to the date
hereof, nor constitute a waiver of any provision of the Facility Agreement or
any of the other Loan Documents. The agreements set forth within the Forbearance
Agreement (as amended hereby) are limited to the specifics hereof, shall not
apply with respect to any facts or occurrences other than those on which the
same are based, shall not excuse future non-compliance under the Facility
Agreement or other Loan Documents, and shall not operate as a consent to any
further or other matter, under the Loan Documents.
SECTION 3.Conditions Precedent. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent on the date hereof:
3.1.Execution of Agreement. Each Loan Party, Agent and the Required Lenders
shall have duly executed and delivered this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.7


3.2.Accuracy of Representations and Warranties. All representations and
warranties contained in Section 4 hereof shall be true and correct in all
respects.
3.3.ABL Forbearance Amendment. An amendment to the ABL Forbearance Agreement
shall be effective and on terms acceptable to the Lender Parties.
3.4.Independent Director. An independent director designated by the Agent shall
have been appointed to the board of directors of the Company, the Company and
such director shall have entered into reasonable and customary compensation and
indemnification arrangements satisfactory to the Agent, and such director shall
serve on any committees coordinating or implementing the restructuring,
including, without limitation, the drafting and approval of the RSA, the Plan ,
the Disclosure Statement, the First Day Filings and the KEIP and/or KERP.
SECTION 4.Representations and Warranties. To induce the Lenders and the Agent to
execute and deliver this Agreement, on behalf of itself and the other Loan
Parties, Borrower hereby represents and warrants to the Lenders and the Agent
that:
4.1.as of the date hereof, and after giving effect to this Agreement, the
representations and warranties set forth in Section 3.1 of the Facility
Agreement and in the other Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such earlier
date;
4.2.immediately before and after giving effect to this Agreement, no Default or
Event of Default (other than any Specified Default) has occurred and is
continuing;
4.3.each of Borrower and each other Loan Party has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, this
Agreement has been duly executed and delivered by each of Borrower and each
other Loan Party and this Agreement is the legal, valid and binding obligation
of each of Borrower and each other Loan Party, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of law; and
4.4.other than the ABL Forbearance Agreement, as of the date hereof, no Third
Party Forbearance Agreements exist.
SECTION 5.Reaffirmation and Release. Each Loan Party, by its signature below,
hereby agrees that:
5.1.(i) after giving effect to this Agreement, the Facility Agreement, Security
Agreement and each other Loan Document shall continue to be in full force and
effect and (ii) affirms and confirms all of its obligations and liabilities
under the Facility Agreement, the Security Agreement and each other Loan
Document, in each case after giving effect to this Agreement, including its
guarantee of the Obligations and the pledge of and/or grant of a security
interest in its assets as Collateral pursuant to the Agreement to secure such
Obligations, all as provided in the Security Agreement as originally executed,
and acknowledges and agrees that such obligations, liabilities, guarantee,
pledge and grant continue in full force and effect in respect of, and to secure,
the Obligations under the Facility Agreement and the other Loan Documents, in
each case after giving effect to this Agreement; and





--------------------------------------------------------------------------------

Exhibit 10.7


5.2.after giving effect to this Agreement, each Lien granted by it to the Agent
for the benefit of the Secured Parties under each of the Loan Documents to which
it is a party shall (i) continue in full force and effect during the term of the
Facility Agreement and (ii) continue to secure the Obligations, in each case on
and subject to the terms and conditions set forth in the Facility Agreement and
the other Loan Documents.
5.3.Release.
(a)In consideration of this Agreement and agreements of the Agent and Lender
Parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Borrower and the other
Loan Parties (collectively, the “Releasing Parties”), each on behalf of itself
and its successors, assigns, and other legal representatives hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
the Lender Parties, solely in their capacities as Lenders, and their respective
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives, in each case solely in their capacities relative to the Lender
Parties and not in any other capacity such party may have relative to the
Releasing Parties (Agent, each Lender Party, and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, the Loan Parties or any of their respective
successors, assigns or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Agreement, for or on account
of, or in relation to, or in any way in connection with the Facility Agreement
or any of the other Loan Documents or transactions thereunder (any of the
foregoing, a “Claim” and collectively, the “Claims”). Each Releasing Party
expressly acknowledges and agrees, with respect to the Claims, that it waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of U.S. common law, that would otherwise limit a release or
discharge of any unknown Claims pursuant to this Section 5.3. Furthermore, each
of the Releasing Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released and/or discharged by the Releasing Parties pursuant
to this Section 5.3. The foregoing release, covenant and waivers of this Section
5.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment or
prepayment of any of the Loans, or the termination of the Facility Agreement,
this Agreement, any other Loan Document or any provision hereof or thereof.
(b)     Each Releasing Party understands, acknowledges and agrees that its
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
(c)    Each Releasing Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.


SECTION 6.Miscellaneous.





--------------------------------------------------------------------------------

Exhibit 10.7


6.1.Captions. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.
6.2.Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.
6.3.Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Agreement shall
remain in full force and effect.
6.4.Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties and their respective successors and assigns.
6.5.References. Any reference to the Facility Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.
6.6.Loan Document. This Agreement shall be deemed to be and shall constitute a
Loan Document.
6.7.Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Facility Agreement. The Facility Agreement and each of the
Loan Documents remain in full force and effect.
6.8.Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior understandings and agreements, among the parties relating
to the subject matter thereof.
6.9.Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of this Agreement by telecopy or other electronic
means shall be effective as delivery of a manually executed counterpart of such
agreement. Any signature, contract formation or record-keeping through
electronic means shall have the same legal validity and enforceability as manual
or paper-based methods, to the fullest extent permitted by Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act.




[Remainder of Page Intentionally Left Blank]



















--------------------------------------------------------------------------------

Exhibit 10.7








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:


ENDOLOGIX, INC.
 
 
By:
/s/ Vaseem Mahboob
 
Name:
Vaseem Mahboob
 
Title:
CFO





































































[Signature Page to Amendment to Term Loan Forbearance Agreement]





--------------------------------------------------------------------------------

Exhibit 10.7




GUARANTORS:
CVS/DMS ACQUISITION CORP.
 
 
By:
/s/ Vaseem Mahboob
 
Name:
Vaseem Mahboob
 
Title:
CFO
 
 
 
NELLIX, INC.
 
 
By:
/s/ Vaseem Mahboob
 
Name:
Vaseem Mahboob
 
Title:
CFO
 
 
 
TRIVASCULAR TECHNOLOGIES, INC.
 
 
By:
/s/ Vaseem Mahboob
 
Name:
Vaseem Mahboob
 
Title:
CFO
 
 
 
TRIVASCULAR, INC.
 
 
By:
/s/ Vaseem Mahboob
 
Name:
Vaseem Mahboob
 
Title:
CFO
 
 
 
ENDOLOGIX CANADA, LLC
 
 
By:
/s/ Vaseem Mahboob
 
Name:
Vaseem Mahboob
 
Title:
CFO
 
 
 
TRIVASCULAR SALES LLC
 
 
By:
/s/ Vaseem Mahboob
 
Name:
Vaseem Mahboob
 
Title:
CFO
 
 
 
RMS/ENDOLOGIX SIDEWAYS MERGER CORP.
 
 
By:
/s/ Vaseem Mahboob
 
Name:
Vaseem Mahboob
 
Title:
CFO
 
 
 

[Signature Page to Amendment to Term Loan Forbearance Agreement]





--------------------------------------------------------------------------------

Exhibit 10.7






AGENT AND LENDERS:
DEERFIELD PRIVATE DESIGN FUND IV, L.P., as Agent and Lender
 
 
By:
Deerfield Mgmt IV, L.P., General Partner
 
 
By:
J.E. Flynn Capital IV, LLC, General Partner
 
 
By:
/s/ David Clark
 
Name:
David Clark
 
Title:
Authorized Signatory



DEERFIELD PARTNERS, L.P., as Lender
 
 
By:
Deerfield Mgmt, L.P., General Partner
 
 
By:
J.E. Flynn Capital, LLC, General Partner
 
 
By:
/s/ David Clark
 
Name:
David Clark
 
Title:
Authorized Signatory



DEERFIELD PRIVATE DESIGN FUND III, L.P., as Lender
 
 
By:
Deerfield Mgmt III, L.P., General Partner
 
 
By:
J.E. Flynn Capital III, LLC, General Partner
 
 
By:
/s/ David Clark
 
Name:
David Clark
 
Title:
Authorized Signatory















[Signature Page to Amendment to Term Loan Forbearance Agreement]



